Citation Nr: 1210993	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a left leg stress fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to November 2005, with four months and 16 days prior active service noted.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and St. Petersburg, Florida that, in pertinent part, denied the Veteran's claim.  The Veteran submitted a notice of disagreement in November 2006, and the RO issued a statement of the case dated in March 2008.  The Veteran submitted a substantive appeal dated in May 2008.  

In her substantive appeal, the Veteran requested an opportunity to testify before a Veterans Law Judge at the local regional office.  In a statement received at the RO in November 2008, the Veteran withdrew her request for an appeal, and has not again requested another opportunity to testify before the Board.  38 C.F.R. § 20.704.

After the statement of the case, the Veteran submitted additional evidence, accompanied by a waiver of RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's appeal.

In the Veteran' November 2006 notice of disagreement, the Veteran indicated that she injured her right leg in service.  This issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

With respect to the Veteran's claimed disability, the Board notes that the Veteran was afforded a VA examination in connection with the claim in April 2006.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  In addition, the examiner noted that the Veteran had complaints of occasional sharp pain up and down her left leg.  On examination, palpation of her left leg was normal.  X-ray of the left lower leg was normal.  The examiner indicated that no stress fracture was diagnosed on this visit, but the examiner did not indicate whether there may be other residuals of a stress fracture that may be the cause of the Veteran's pain symptoms.  In this regard, the Board notes that the Veteran's service treatment records show treatment and diagnoses of chronic left tibial stress fractures, and the Veteran's discharge examination indicated a history of left tibial stress fracture.  In addition, the Veteran has submitted statements in which she indicates that she has pain in the left lower leg which she contends is the result of her history of stress fractures.

Based on the foregoing, the Board finds that this matter should be remanded and that upon remand, the Veteran should be afforded an additional VA examination in connection with her claim.  The Veteran's claims file should be forwarded to the examiner and the examiner should review all evidence of record, to include the medical evidence added to the record since the April 2006 examination, as well as the Veteran's lay statements.  The examiner should provide an opinion as to the nature and etiology of any residuals of stress fractures of the left leg.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Finally, the Board notes that the Veteran has been treated at the VA.  Upon remand, updated treatment records from the VA should be obtained and associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to her claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disability.  This should specifically include updated records of the Veteran's treatment at VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has any residuals of left leg stress fractures that are related to her military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have any residuals of left leg stress fractures?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has residuals of left leg stress fractures, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  In this regard, the examiner should comment on the Veteran's service and post-service medical treatment records.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorder and the continuity of symptomatology since service.  

The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



